Citation Nr: 1030261	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-07 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a low back disability 
(claimed as residuals of a back injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to February 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a back 
injury.  The Veteran perfected a timely appeal.

In April 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  It is now before the Board for further 
appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the Veteran has been diagnosed with degenerative changes 
of the lumbosacral spine; there is no competent medical evidence 
showing that any lumbar spine disability had its onset in service 
or within one year after his discharge from active duty or is 
otherwise related to service; the only probative medical evidence 
of record is against the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 
30, 2008).  

VA's notice requirements apply to all five elements of a service-
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, letters dated in December 2002, November 2003, 
March 2006, and November 2006 provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and how a 
disability rating and an effective date is established consistent 
with the holdings in Pelegrini and Dingess.  After the Veteran 
and his representative were afforded opportunity to respond to 
the notice identified above, the May 2010 supplemental statement 
of the case (SSOC) reflects readjudication of the service-
connection claim on appeal.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters decided on appeal.  Pertinent medical evidence 
associated with the claims file consists of available service 
treatment records, available VA treatment records, and a report 
of VA examination.  Also of record and considered in connection 
with the appeal are various written statements provided by the 
Veteran and his representative, on his behalf.  The Board 
acknowledges that the Board's April 2009 remand instructed VA to 
associate copies of more recent VA treatment records.  In 
response to a May 2009 response, the New York, New York VA Harbor 
Health System indicated that no progress notes were found.  
However, the claims file does contain records for treatment 
provided from January 31, 2001 to September 20, 2002.  The Board 
observes that, where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  In June 2009, the Veteran was examined and the examiner 
provided an opinion.  The AMC issued an SSOC in May 2010.  Given 
the foregoing, the Board finds that VA has substantially complied 
with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Under these circumstances, the 
Board concludes that the Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
matter decided on appeal.

II. Analysis

Service connection will be granted if it is shown that a veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, which are manifested 
to a compensable degree within one year of discharge from active 
duty, shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).  The Veteran did not 
serve in combat, so the provisions of 38 U.S.C.A. § 1154 (West 
2002) do not apply.

After a full review of the record, including the medical evidence 
and statements made by the Veteran and his representative on his 
behalf, the Board finds that service connection for a low back 
disability is not warranted.

During the pendency of this appeal, the Veteran was diagnosed 
with degenerative changes of the lumbosacral spine during the 
June 2009 VA spine examination.  In McClain v. Nicholson, 21 Vet. 
App. 319, 323 (2007), the U. S. Court of Appeals for Veterans 
Claims (Court) held that a Board finding that veteran had 
disability "at some point during the processing of his claim," 
satisfied service connection requirement for manifestation of 
current disability.  Therefore, the Board will assume for 
argument's sake that the Veteran has a low back disability.  
Thus, the question now is whether there is sufficient evidence of 
a nexus to service.

The Veteran alleges that he injured his back due to being in a 
tow truck accident at the Will Rogers Field, in Oklahoma City, 
Oklahoma, in 1944 and that because of this injury he was removed 
from flying status, disqualified for pilot training and declared 
unqualified for overseas duty.  He also alleges that as a result 
of chronic back pain he was no longer able to play ball and was 
unable to become a police officer or work for the fire 
department; that doctors told him there was something wrong but 
nothing could be done; that he had to retire because of back pain 
and hearing loss; and that he did not file a claim earlier 
because his family did not want him to.

The Veteran's service personnel records confirm that he served as 
an airplane and engine mechanic in the Army Air Force during 
World War II, but he did not serve in combat or overseas during 
his entire period of service.  Service treatment records reflect 
that the Veteran was treated with infrared heat and massage for a 
backache acquired in the line of duty in November 1943.  On 
entrance and separation examination, the examiners noted no 
musculoskeletal defects.  

Here, the Veteran's representative argues that the May 2009 VA 
examiner's opinion was less than complete under the Court's 
holding in Jones v. Shinseki, 23 Vet. App. 382 (2010) and 
therefore he should be given the benefit of the doubt and his 
claim should be granted.  The Board disagrees.

In Jones, the Court held that an examination is not inadequate 
merely because the examiner states that he or she cannot reach a 
conclusion without resort to speculation citing to Roberts v. 
West, 13 Vet. App. 185, 189 (1999).  In general, the Court held 
that it must be clear on the record that the inability to opine 
on questions of diagnosis and etiology is not the first 
impression of an uninformed examiner, but rather an assessment 
arrived at after all due diligence in seeking relevant medical 
information that may have a bearing on the requested opinion.  
Jones, 23 Vet. App. at 390.  Therefore, it must be clear, from 
either the examiner's statements or the Board decision, that the 
examiner did indeed consider "all procurable and assembled 
data."  Here, during the VA examination, the Veteran reported 
that, when he got out of the service, he said that he tried some 
doctors but stated that he did not have any specific treatment 
other than chiropractic but they never solved the problem and 
that he "just didn't bother because [he] was able to work."  In 
compliance with VA's duty to assist, the Veteran was asked on 
multiple occasions to support his claim with relevant 
information.  In the December 2002 VCAA notice letter, he was 
asked to submit medical evidence showing that he was presently 
suffering from a back condition and to provide the name and 
address of any person, agency (to include VA medical facilities), 
or company who has any relevant records; to provide the 
approximate time frame covered by the records; to identify the 
condition for which he was treated, in the case of medical 
records; and to complete, sign and return a separate 
authorization for release of information for each doctor or 
hospital where he was treated on the three enclosed VA Forms 21-
4142.  He was also asked to provide copies of any private 
treatment records in his possession.  If the RO did not receive 
the information or evidence within 30 days, VA would decide his 
claim based only on the evidence received and any VA examination 
or medical opinions.  The Veteran did not respond; and the RO 
issued a denial of the claim in January 2003, to which the 
Veteran disagreed.  In a November 2003 letter, the RO again asked 
the Veteran to submit any medical evidence of treatment since 
separation from service or to let VA know where he had been 
treated.  He also was informed to provide any medical statement 
indicating a relationship between any current back condition and 
any incident in service, along with a medical rationale.  Prior 
to the issuance of a statement of the case (SOC) in January 2004, 
the RO associated available VA treatment records with the claims 
file, which failed to show any complaints of back pain or current 
residuals related to a in-service backache for which he was 
treated in 1943.

In a March 2006 Dingess notice letter, the RO reiterated that the 
Veteran should provide evidence about on-going treatment records 
that he had not previously told VA about; recent Social Security 
determinations; statements from employers regarding how his 
condition affected the Veteran's ability to work; or statements 
discussing his symptoms from people who have witnessed how his 
back symptoms affect him.  The RO provided the following examples 
of evidence that the Veteran should tell VA about or give to VA-
information about continuous treatment or when treatment began 
and service medical records in his possession.  In an August 2006 
response, the Veteran reiterated his contentions that he 
sustained an in-service injury the result of which prevented him 
from being sent overseas, disqualified him from pilot training 
and post-service work with the police and fire departments, and 
led, along with claimed hearing loss, to his retirement.  His 
response was accompanied by private medical records relating only 
to hearing loss.  In a November 2006 VCAA letter, the RO informed 
that Veteran that VA wanted to make sure all needed medical 
information was available prior to making a decision, noting that 
the Veteran did not indicate any history of treatment received 
after military service for his claimed back condition.  He was 
asked to provide a recent medical report showing findings, 
diagnosis, and treatment for a back condition; to send any 
medical reports he had; to identify any VA facility where he had 
been treated; and to provide evidence showing that a back 
condition was due to service.  The RO listed the following types 
of evidence: dates, locations, rank and organization at the time 
of in-service treatment; statements from persons who knew him 
when he was in service and knew of any disability he had while on 
active duty, describing how and when they became aware of the 
condition; records and statements from service medical personnel; 
employment physical examinations; medical evidence of treatment 
since military service; pharmacy prescription records; and 
insurance examination reports.  The RO requested that the Veteran 
send in any evidence he had and/or completed and returned 
attached authorizations for release of information.  

Three examinations were scheduled in February and September of 
2007 and in April 2008, cancelled due to health reasons, and 
rescheduled.  It was not until June 2009, that he finally 
reported for a VA examination, at which the Veteran stated that, 
when he got out of the service, he said that he tried some 
doctors but stated that he did not have any specific treatment 
other than chiropractic but they never solved the problem and 
that he "just didn't bother because [he] was able to work."  
The Veteran had still not provided any lay statements, employment 
records or medical evidence with regard to his low back 
disability or identified any alternative sources of medical 
evidence with signed authorizations for release of such 
information.  The duty to assist is not a one-way street and a 
claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information that 
is essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In the absence of the Veteran's 
cooperation with VA's resolute and repeated efforts to obtain any 
available pertinent information relevant to his claim, the Board 
is forced to conclude that the June 2009 VA examiner's assessment 
was arrived after all due diligence in seeking relevant medical 
information that might have a bearing on the requested opinion 
and that such opinion was based on "all procurable and assembled 
data."  Jones, 23 Vet. App. at 389.  As the Court noted, in 
Jones, while VA has a duty to assist the Veteran 

by providing a medical examination in certain 
situations, that duty does not extend to requiring a 
VA physician to render an opinion beyond what may 
reasonably be concluded from the procurable medical 
evidence.  Notwithstanding the duty to assist, it 
remains the claimant's responsibility to submit 
evidence to support his claim. 

Id. at 391.

Based on the Veteran's history, physical examination, review of 
imaging studies and the claims file, the June 2009 VA examiner 
concluded the following.  The Veteran gave a history of having 
chronic low back pain since falling off a tow truck in 1944 as 
mentioned in the claims file; that there is only one service 
treatment record that mitigates that he had backache and received 
some infrared and massage on November 4, 1943; that reportedly 
his exit examination did not document any musculoskeletal 
deficits; and that the Veteran has not provided any objective 
evidence that he has been treated for a chronic low back 
conditions over the years.  In this regard, the examiner noted 
that the Veteran served in World War II and his reported accident 
was 65 years ago; therefore, the examiner could not determine 
service connection to the Veteran's current lumbar spine 
condition without resort to mere speculation.  In support of this 
opinion, the examiner said that the Veteran has chronic 
degenerative changes in the lumbosacral spine and the etiology of 
this could be multifactorial, including the effects of aging.  
"Therefore, without any direct evidence of a chronic back 
condition relating to the 194[3] incident," he could not 
determine any service connection without resort to mere 
speculation, based on the evidence provided in the Veteran's 
claims file.  The Board finds that the examiner has done all that 
reasonably should be done to become informed about the instant 
claim and that the examiner's inability to render the requested 
opinion is adequately explained by the examiner's and the Board's 
own review of the evidence.  

Here, the totality of the evidence fails to show that a chronic 
back disability was incurred in service or that arthritis was 
manifested to a compensable degree within one year after the 
Veteran's separation from service.  The Board concedes that the 
service treatment records reflect that the Veteran apparently 
injured his back in November 1943; however, as noted above no 
musculoskeletal defects were noted on separation examination.  

The Veteran has reported a continuity of symptoms, stating that 
his back pain began during service and has continued since that 
time, but these statements must be weighed against the other 
evidence of record, including the lack of any objective evidence 
of treatment pertaining to the low back after the Veteran's 
separation from active duty.  Thus, the Board does not find his 
statements credible.  In this regard, the Board notes that the 
Veteran's initial evaluation at the Brooklyn VA facility was not 
until January 31, 2001.  At that time, his chief complaint was a 
hearing problem.  On examination, no scoliosis or tenderness of 
the back was found.  Examination of the musculoskeletal system 
was within normal limits.  Although the Veteran continued to be 
treated by VA up until September 20, 2002, he never complained 
of, nor was treated for, a back problem during this period.  He 
also reported that he retired because of his back pain and 
hearing loss; but the claims file reflects that the Veteran did 
not retire until 1990, when he was 65 years old (the normal 
retirement age).  In addition, while the Veteran has been 
diagnosed with degenerative joint disease of the lumbosacral 
spine, the absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the Veteran's 
current low back disability was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The medical evidence of record shows the first 
diagnosis of a low back disability, degenerative changes more 
than 65 years after the 1943 in-service incident.  Although he 
claims treatment by chiropractors, none were identified and no 
authorizations for release of information were provided by the 
Veteran.  

While the Veteran has provided various statements linking his 
current low back disability to service, as a lay person he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran is competent to report observable symptomatology, such as 
back pain, but his opinion as to the cause of those symptoms 
simply cannot be accepted as both competent and credible evidence 
here based on the totality of the record.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board concludes that the only probative medical evidence of 
record, the June 2009 VA examiner's opinion correctly weighs 
against the Veteran's report of a continuity of symptoms.  As the 
Court stated, in Jones, there are limits to even the most current 
medical knowledge.  And in cases like this one, no medical expert 
can assess the likelihood that a condition was due to an in-
service event, because information that could only have been 
collected in service, or soon thereafter, is missing, or the time 
for obtaining other information has passed.  The valid 
application of current medical knowledge can yield multiple 
possible etiologies with none more likely than not the cause of a 
claimant's disability, such that a physician can only speculate 
as to the cause of a claimant's disability or condition.  Here, 
the examiner indicated that the etiology of the Veteran's 
degenerative changes of the lumbar spine could be multifactorial, 
including the effects of aging.  Thus, the Board finds that it 
would be inappropriate for VA to demand a conclusive opinion from 
the June 2009 examiner whose evaluation of the "procurable and 
assembled" information prevents the rendering of such an 
opinion.  See Jones, 23 Vet. App. at 390.  An examination is not 
inadequate merely because the examiner states she cannot reach a 
conclusion without resort to speculation.  In Jones, the Court 
rejected the assertion that VA is bound to proceed through 
multiple iterations of medical opinions until it declares no 
further examinations would assist the claimant.  Here, the June 
2009 examiner's assessment is inherent in a finding that the duty 
to assist has been fulfilled.  See id. at 390 (citing Clemons v. 
Shinseki, 23 Vet. App. 1, 6 (2009)).  Thus, in the absence of a 
chronic back disorder at time of separation from service, of a 
diagnosis of arthritis within one year of the Veteran's 
separation from active duty, and of a probative medical opinion 
linking any low back disability to service, the preponderance of 
the evidence is against the claim and it must be denied. 


ORDER

Service connection for a low back disability (claimed as 
residuals of a back injury), is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


